DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/5/2022 in response to Office Action 6/2/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding amended claim 1, in response to all of Applicant’s arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Examiner further notes that Applicant’s arguments explain the invention rather than argue the limitation over the prior art (see Applicant Remarks for statements containing “CANNOT” and “WITHOUT” which are not in the claims).  Thereby the proceeding responses are provided for Applicant’s clarity.

Applicant argues (page 11, last para) that Applicant’s filter (108) is placed within Applicant’s cavity (200) without any filter basket as in Applicant Fig 9D, unlike Gross. Examiner points out that while Fig 9D appears to agree by not having Applicant’s filter basket (106), Figs 8A, 8B and 9F appear to disagree by having (108) with basket (106).

Applicant argues (page 12, first para) that Applicant’s filter (108) is allowed to brew without a filter basket, unlike Gross. Examiner points out that Applicant’s Fig 9F can allow the same brew action as Fig 9D.

Applicant argues (page 12, last para) that Applicant’s filter basket (106) cannot remove Applicant’s filter (108) from Applicant’s cavity (200), unlike Gross. Examiner points out that (106) can remove (108) as evidenced by Applicant’s Figs 8A, 8B and 9F.

Regarding claim 5 (page 15, para 1), in response to applicant's arguments against the reference Yang individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Please see a detailed analysis of the amended claims in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20160296062 by Gross et al. (hereinafter “Gross”).
Regarding claim 1, Gross teaches an immersion coffee or tea brewing system (Fig 1, cold coffee brewing device, Abstract), the system comprising: 
   a brewing vessel (Fig 1, reservoir 101) having a top (has a top portion), 
and
   a filter basket (Fig 1, filter basket 103), 
   wherein the brewing vessel (101) is configured to receive
   a closeable filter (Fig 1, filter 102) within the brewing vessel and water (is within 101 and water [0035]),
   wherein the closeable filter (102) includes coffee or tea (coffee or tea brewing requires water; Fig 2 shows brewing within cited vessel), and
   wherein the filter basket (103) is configured to 
be removably attached to the top of the brewing vessel (Fig 2 shows 103 capable of being removably attached to 101) once the closeable filter (102) has been removed from within the brewing vessel (Fig 1 shows that once 102 has been removed then 103 is removable), 
hold the closeable filter (103 holding 102, [0034]) after the closeable filter (102) has been removed from within the brewing vessel ([0033] “102 is supported by filter stand 103” means both during and after 102 is removed, 103 is configured to hold 102), and 
drain the closeable filter into the brewing vessel (Fig 2 shows 103 draining 102).

Regarding claim 2, Gross further teaches including a lid (Fig 1, lid 104) configured to be removably attached to the top of the brewing vessel (Fig 1 shows 104 capable of being attached removably prior) prior to removably attaching the filter basket (103), and seal the brewing vessel for storage or to prevent off-gassing (examiner chooses “or storage”; Fig 3 shows 104 is capable of sealing and storage) from the immersion of the coffee or tea in the water (examiner chooses “or coffee”; [0005] and Fig 3B immersion of coffee in water).

Regarding claim 3, Gross further teaches the lid (Fig 1, 104) includes an off-gassing opening (Fig 3C and [0034], oval shape allows a lid perimeter opening by rotating the lid therefore capable of off-gassing through while brewing), and the lid is configured to be rotated along the top (said rotating) of the brewing vessel from a sealed position (cited storage) for storage or that prevents off-gassing to an open position (said opening happens in an open position) that allows off-gassing or serving through the off-gassing opening (examiner chooses “or allows off-gassing”).

Regarding claim 4, Gross further teaches the brewing vessel (Fig 1, 101) includes a spout (Fig 3C, projecting lip formed by 121) at the top of the brewing vessel and the spout is configured to allow off-gassing when the lid is rotated to the open position (Fig 3C shows the open position necessarily capable of allowing off-gassing) and the off-gassing opening of the lid (Fig 3C, lid perimeter opening) is positioned adjacent the spout of the brewing vessel (all elements are adjacent to each other).

Regarding claim 8, Gross further teaches the closeable filter (Fig 1, 102), wherein the closeable filter is a filter bag ([0033] “filter body 122… designed to support a paper filter”, such as described in [0036] as paper filter 403 is anticipated) having an open top (Fig 1, open top of 122) configured to receive the coffee or tea and the water (examiner chooses “or coffee”; Fig 3C shows 122 capable of receiving coffee and water).

Regarding claim 9, Gross further teaches the closeable filter (Fig 1, 102) is further configured to be partially sealed by twisting (Fig 2 shows 102 capable of partial seal via gap at container wall and 103; Fig 3C and [0034], oval shape allows a lid perimeter opening by twisting the lid 104 with filter 102) the open top (Fig 1 shows top open) to 
   a closed position (Fig 2 shows a closed position) after receiving the coffee or tea and water and constructed from a material ([0033] 102 is a gold plated metal material) that allows the closeable filter to be steeped in a coffee solution or tea solution for an extended period of time (Fig 3B and [0034], shows steeping, for 12-24 hours [0002]), 
   lifted from the brewing vessel after being filled with coffee or tea and immersed in the coffee solution or tea solution for the extended period of time (examiner chooses “or coffee” and “or coffee solution”; Fig 3C shows lifted from vessel after filled with coffee and coffee solution), and 
   placed on the filter basket to drain the coffee solution or tea solution from the closeable filter to the brewing vessel (Fig 3C and [0034], draining position with 102 placed on basket 103), and 
   wherein the coffee solution is created by the coffee and the water and the tea solution is created by the tea and water ([0035] water, coffee grounds; “coffee solution” was chosen).

Regarding claim 10, Gross further teaches the extended period of time is greater than approximately one hour ([0002] 12-24 hours).

Regarding claim 11, Gross further teaches the filter basket (Fig 1, 103) includes draining holes (Fig 1, holes of 122 with 103; in addition and in the alternative, holes above 109 and 110) at a bottom of the filter basket (said holes are at a bottom of 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of CN 109619977 issued to Yang et al. (hereinafter “Yang”).
Regarding claim 5, Gross further teaches the brewing vessel (Fig 1, 101) is constructed of a material (inherently constructed of a material).

But does not explicitly teach a transparent material.
Yang, however, teaches a brewing vessel constructed of a transparent material (Abstract, a brewed beverage portable quantitative trickling filter extraction device, 
of graduated glass [page 3, line 6, after Fig 7 description], 
with a marking scale [page 2, line 28] for volume on the outer surface [Fig 5, V and equations of V] on the transparent material [page 2, line 30]).

The purpose of a transparent glass brewing vessel with volume measurement markings is to accurately determine the solution volume ([page 2, lines 29-30]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brewing vessel of Gross with markings as taught by Yang in order to advantageously .

Regarding claim 6, Gross/Yang above already includes all limitations, including the brewing vessel includes volume measurement markings (cited markings) along an outer surface (cited outer surface) of the brewing vessel (see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify).

Regarding claim 7, Gross/Yang above already includes all limitations, including the transparent material is glass (cited glass; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
CN 107224206 - Fig 3
US 20030209151 - Fig 1
US 6298771 - Figs 1, 2, 7
US 7806044 - Figs 2, 3

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733          
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731